PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence in Santa Rosa County Circuit Court case number 09-1324-CFA entered on March 23, 2010, rendition of which was postponed pending rendition of the September 21, 2010, order denying petitioner’s motion to withdraw plea pursuant to Florida Rule of Criminal Procedure 3.170(0, ⅛ granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower *1272tribunal for treatment as a notice of appeal. If petitioner qualifies for the appointment of counsel at public expense, the lower tribunal is directed to appoint counsel to represent him in the belated appeal authorized by this opinion.
HAWKES, THOMAS, and ROBERTS, JJ., concur.